09/24/2020



                                                                                          Case Number: DA 20-0437




       IN THE SUPREME COURT OF THE STATE OF MONTANA

                                       DA 20-0437

OFFICE OF ADMINISTRATIVE
HEARINGS:

FRANCIS A. BOLTON, JOSHUA N.
BOLTON, TIM J. BYRNES, SHAWN
COATES, DANILE F. EMETT,
MICHAEL L.
GIACOMINO, ROBERT W. KENT,
KEVIN S. LANE, JACOB S. PETERSEN,
DANIEL J. POWERS, MARK J.
POWERS,
KEVIN J. SEYMOUR, DAVID B.
                                                     ORDER OF MEDIATOR APPOINTMENT
STARCEVICH, JESSEE E. TRACY,
CLARK R.
WARD, and RYAN P. ZEMLJAK,

            Claimants and Appellants,

      and

BUTTE SILVER BOW PUBLIC WORKS,
WATER UTILITY DIVISION,

            Respondent and Appellee.

         This appeal being subject to M.R.App.P. 7, and the parties having failed to jointly
and timely select a mediator under M.R.App.P., 7(4),(c),
         IT IS ORDERED THAT Robert M. Carlson, whose name appears next on the
list of attorneys desiring appointment as mediators for Money Judgments appeals which
is maintained pursuant to M.R.App.P., 7(4)(e), is hereby appointed to conduct the
mediation process required by M.R.App.P., 7(5), and
         IT IS FURTHER ORDERED that the time periods set forth in M.R.App.P.,
7(5)(d) shall run from the date of this order of appointment.
        A true copy of this order is being mailed to counsel of record for the parties, or to
the parties individually if not represented by counsel, on the date hereof.
        DATED this September 24, 2020.




                                          Bowen Greenwood, Clerk of the Supreme Court

c:     Jeffrey Wade Dahood, Cynthia L. Walker, Robert M. Carlson